Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on August 16, 2021. Claims 1-21 are pending and presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,093,211. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 10 and 19 of the instant application and claims 1, 10 and 19 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 11,093,211
1. An audiovisual entertainment system for playing music in one or more out-of- home venues, comprising: 

a central server configured to store a catalog of songs, the central server being connected to a network; and 
at least one audiovisual reproduction device provided in an out-of-home venue and connected to the network, the at least one audiovisual reproduction device comprising: 
a digital storage memory; 
at least one communication interface configured to communicate with a mobile device via a social networking site, the mobile 
at least one processor communicatively coupled to the digital storage memory and the communication interface, the at least one processor configured to perform operations comprising: 
playing songs from a queue of songs, songs in the queue being from a list of songs generated from a subset of the catalog of songs and being available to be played at the out-of-home venue either after being downloaded to the audiovisual reproduction device or by streaming from the central server; 
enabling a plurality of patrons to check in to the audio visual entertainment system via respective mobile devices each connecting to the out-of-home venue via the social networking site; 
transmitting information regarding one or more lists of songs via the social networking site to the mobile device from which a patron is checked in, to be displayed on a display screen of the mobile device; 

receiving, from the mobile device and in response to the transmitting of the information regarding the one or more lists of songs, 

in response to receiving the selections, adding the selected respective songs and/or songs from the selected at least one list of songs to the queue of songs.


a central server configured to store a catalog of songs, the central server being connected to a network; and 
at least one audiovisual reproduction device provided in an out-of-home venue and connected to the network, the at least one audiovisual reproduction device comprising: a digital storage memory; 
at least one communication interface configured to communicate with a mobile device via a social networking site, the mobile 
at least one processor communicatively coupled to the digital storage memory and the communication interface, the at least one processor configured to perform operations comprising: 
playing songs from a queue of songs, songs in the queue being from a list of songs generated from a subset of the catalog of songs and being available to be played at the out-of-home venue either after being downloaded to the audiovisual reproduction device or by streaming from the central server; 
enabling a plurality of patrons to check in to the out-of-home venue via respective mobile devices each connecting to the out-of-home venue via the social networking site; 

transmitting information regarding one or more lists of songs via the social networking site to the mobile device from which a patron is checked in to the out-of-home venue, to be displayed on a display screen of the mobile device; 
receiving, from the checked-in patron via the mobile device and in response to the transmitting of the information regarding the 
in response to receiving the selections, adding the selected respective songs and/or songs from the selected at least one list of songs to the queue of songs to be played at the out-of-home venue.


playing songs from a queue of songs, songs in the queue being from a list of songs generated from a subset of the catalog of songs and being available to be played at the out-of-home venue either after being downloaded to the audiovisual reproduction device or by streaming from the central server; 
enabling a plurality of patrons to check in to the audio visual entertainment system via respective mobile devices connecting to the out-of-home venue via the social networking site; 
transmitting information regarding one or more lists of songs via the social networking site to the mobile device from which a patron is checked in, to be displayed on a display screen of the mobile device; 


receiving, from the mobile device and in response to the transmitting of the information regarding the one or more lists of songs, selections of respective songs or at least one list of songs; and 

in response to receiving the selections, adding the selected respective songs and/or songs from the selected at least one list of songs to the queue of songs.


playing songs from a queue of songs, songs in the queue being from a list of songs generated from a subset of the catalog of songs and being available to be played at the out-of-home venue either after being downloaded to the audiovisual reproduction device or by streaming from the central server; 
enabling a plurality of patrons to check in to the out-of-home venue via respective mobile devices connecting to the out-of-home venue via the social networking site; 

transmitting information regarding one or more lists of songs via the social networking site to the mobile device from which a patron is checked in to the out-of-home venue, to be 
receiving, from the checked-in patron via the mobile device and in response to the transmitting of the information regarding the one or more lists of songs, selections of respective songs or at least one list of songs; and 
in response to receiving the selections, adding the selected respective songs and/or songs from the selected at least one list of songs to the queue of songs to be played at the out-of-home venue.


a digital storage memory; at least one communication interface configured to communicate with a plurality of mobile devices via a social networking site, the mobile devices being located at the out-of-home venue or remotely; and 
at least one processor communicatively coupled to the digital storage memory and the communication interface, the at least one 
playing songs from a queue of songs, songs in the queue being from a list generated from a subset of a catalog of songs available to be played either after being downloaded to the audiovisual reproduction device or by streaming from a central server; 

enabling a plurality of users to check in to the out-of-home venue via respective mobile devices connecting to the out-of-home venue via the social networking site; 
transmitting information regarding one or more lists of songs via the social networking site to a first one of the respective mobile devices from which a first user is checked in via the social networking site, to be displayed on a display screen of the first mobile device;

receiving, from the mobile device and in response to the transmitting of the information, selections of respective songs or at least one list of songs; and 

in response to receiving the selections, adding the selected respective songs and/or songs 


a digital storage memory; at least one communication interface configured to communicate with a plurality of mobile devices via a social networking site, the mobile devices being located at the out-of-home venue or remotely; and 
at least one processor communicatively coupled to the digital storage memory and the communication interface, the at least one 
playing songs from a queue of songs, songs in the queue being from a list generated from a subset of a catalog of songs available to be played at the out-of-home venue either after being downloaded to the audiovisual reproduction device or by streaming from a central server; 
enabling a plurality of users to check in to the out-of-home venue via respective mobile devices connecting to the out-of-home venue via the social networking site; 
transmitting information regarding one or more lists of songs via the social networking site to a first one of the respective mobile devices from which a first user is checked in to the out-of-home venue via the social networking site, to be displayed on a display screen of the first mobile device; 
receiving, from the checked-in first user via the mobile device and in response to the transmitting of the information, selections of respective songs or at least one list of songs; and 
in response to receiving the selections, adding the selected respective songs and/or songs from the selected at least one list of songs to 


Dependent claims 2-9, 11-18, 20 and 21 of the instant application also recite similar features as of the claims 2-9, 11-18, 20 and 21 of the U.S. Patent.           


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454